DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a bracket (“[]”) should embrace the illustrations of figures 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US  2004/0183301, Yoshida.
	In regards to claim 3, in Figures 1A-3A and paragraphs detailing said figures, Yoshida discloses a quick connector assembly, comprising: a tube-shaped outer case (40) having a hollow portion therein; an airtight holding member (49, 50) provided inside the hollow portion and coupled to an outer surface of a coupling case (20) so that the tube-shaped outer case and the coupling case inserted into the hollow portion maintain airtightness with each other; and a fixing member (60) detachably fitting-coupled to an outside of the tube-shaped outer case and configured to elastically press and fix the outer surface of the coupling case inserted into the hollow portion, wherein the fixing member comprises: a fixing body formed in an erected shape of a character 'C' and configured to press the coupling case inserted into the hollow portion when both sides of the coupling case enter inside the hollow portion; and a first protrusion (62) bent in an outer direction of the fixing body from one side end of the fixing body to be held by an operator so as to move one side end of the fixing body, wherein the first protrusion is movably installed between a first position and a second position positioned at an outer circumferential surface of the outer case, and the fixing body is elastically changed by a movement of the first protrusion; wherein the outer case comprises: a coupling body to 
	In regards to claim 2, in Figures 1A-3A and paragraphs detailing said figures, Yoshida discloses in some regions of both sides of the insertion groove, communication holes communicating with the hollow portion are each provided to enable both sides of the fixing body to enter the hollow portion.
In regards to claim 4, in Figures 1A-3A and paragraphs detailing said figures, Yoshida discloses the airtight holding member comprises a rubber ring, and an installation groove (47), configured to insert and fix the rubber ring, is formed inside the coupling body.
In regards to claim 5, in Figures 1A-3A and paragraphs detailing said figures, Yoshida discloses the fixing member further comprises a locking protrusion protruding in a portion in which the first protrusion and the fixing body are connected and caught in the locking groove when the first protrusion is moved from the first position to the second position.
In regards to claim 6, in Figures 1A-3A and paragraphs detailing said figures, Yoshida discloses the locking portion comprises: a locking piece formed in an upper portion of the locking groove and protruded from the outer surface of the coupling body; and a guide piece formed in a lower portion of the locking groove and formed between the first position and the second position, and in which the locking protrusion is mounted and moved so as to provide an elastic force to the fixing body.
	In regards to claim 7, in Figures 1A-3A and paragraphs detailing said figures, Yoshida discloses the airtight holding member further comprises a coupling coupled to the outer surface of the coupling case; and a plurality of coupling combination grooves configured to fix the coupling are formed at the inner surface of the coupling body, and coupling combination protrusions coupled to the coupling combination grooves, respectively are formed at the outer circumferential surface of the coupling case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679